 330 NLRB No. 16NOTICE:  This opinion is subject to formal revision before publication in thebound volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Vantron, Inc., d/b/a Advance Electrical Services andits Alter Ego and Single Employer AdvanceContracting, a Sole Proprietorship and Interna-tional Brotherhood of Electrical Workers, LocalUnion 716. Case 16ŒCAŒ18840November 18, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENOn September 10, 1998, the National Labor RelationsBoard issued an unpublished Order, inter alia, directingVantron, Inc., d/b/a Advance Electrical Services, its offi-cers, agents, successors, and assigns to, among otherthings, make whole John Gafford for any loss of earningsand other benefits he suffered resulting from the dis-crimination against him, in violation of the National La-bor Relations Act.  On March 23, 1999, the United StatesCourt of Appeals for the Fifth Circuit issued a Mandate
enforcing in full the Board™s Order.A controversy having arisen over the amount of back-pay due John Gafford, on August 27, 1999,1 the ActingRegional Director for Region 16 issued a compliancespecification and notice of hearing alleging the amount
due under the Board™s Order, and notifying the Respon-dent that it should file a timely answer complying withthe Board™s Rules and Regulations.  Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer.By letter dated September 22, 1999, counsel for theGeneral Counsel advised the Respondent, by facsimiletransmission and by first class mail, that no answer to the
                                                       1 Although the reminder letter and the General Counsel™s motionstate that issuance and service of the compliance specification wereperformed on August 6, 1999, the compliance specification is datedAugust 27, 1999 (see Exh. A).  Furthermore, the affidavit of servicereflects that the specification was served on the parties on August 27,1999.  The inadvertent errors in the letter and motion do not affect theresult in this proceeding.compliance specification had been received and that unlessan appropriate answer was filed by October 4, 1999, default
summary judgment would be sought.  The Respondent filed
no answer.On October 18, 1999, the General Counsel filed withthe Board a Motion to Transfer and Continue Case Be-fore the Board and Motion for Default Summary Judg-ment, with exhibits attached.  On October 21, 1999, theBoard issued an order transferring the proceeding to the
Board and a Notice to Show Cause why the motion
should not be granted.  The Respondent again filed no
response.  The allegations in the motion and in the com-pliance specification are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence insupport of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the Motion for Default Summary Judgment, the Respondent,despite having been advised of the filing requirements,a-failure to file an answer, we deem the allegations in thecompliance specification to be admitted as true, and grant
the General Counsel™s Motion for Default Summary
Judgment.  Accordingly,  we  conclude  that  the net back DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2pay due John Gafford is as stated in the compliance specifi-cation and we will order payment by the Respondent of thatamount to Gafford, plus interest accrued on that amount tothe date of payment.2ORDERThe National Labor Relations Board orders that theRespondent, Vantron, Inc., d/b/a Advance ElectricalServices and its Alter Ego and single employer Advance                                                       2 The compliance specification alleges, inter alia, that on or aboutJune 24, 1998, Respondent Advance Contracting, a sole proprietorship,was established by Respondent Vantron, Inc., d/b/a Advance ElectricalServices, as a disguised continuance.  The specification also allegesthat, at all material times, the two entities have been affiliated businessenterprises with common officers, ownership, directors, management,and supervision; have administered a common labor policy; haveshared common premises, facilities, and telephones; have provided
services for, and made sales to, each other; have interchanged personnelwith each other; and have held themselves out to the public as a single-integrated business enterprise.  The specification further alleges that,
based on their conduct and operations, Respondent Advance Contract-ing, a sole proprietorship, and Respondent Vantron, Inc., d/b/a AdvanceElectrical Services are, and have been at all material times, alter egosand a single employer within the meaning of the Act.  In the absence of
an answer to the specification, we find these allegations to be true.Contracting, a Sole Proprietorship, Deer Park, Texas, itsofficers, agents, successors, and assigns, shall make
whole John Gafford, by paying him the amount follow-ing his name, plus interest accrued to date of paymentand minus tax withholdings required by Federal and statelaws:John GaffordTotal: $5,640   Dated, Washington, D.C.  November 18, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD